EXHIBIT 10.01

LOGO [g67077g23t24.jpg]

August 14, 2008

D. James Bidzos

361 Ridgewood Avenue

Mill Valley, CA 94941

Executive Employment Agreement

Dear Jim:

On behalf of VeriSign, Inc. (“VeriSign” or the “Company”), we are pleased to
offer you this Executive Employment Agreement effective June 30, 2008 (the
“Effective Date” or “Hire Date”) on the terms set forth below (this “Employment
Agreement”).

1. Position. As of the Effective Date, you will serve as Executive Chairman,
President, and Chief Executive Officer on an interim basis. You will have
overall responsibility for the management of VeriSign and report directly to the
Board. You will be expected to devote your full working time and attention to
the business of VeriSign, and you will not render services to any other business
without the prior approval of the Board or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of VeriSign.

2. Cash Salary. Your annual cash salary will be $900,000 (less such payroll
deductions and withholdings as are required by law); payable in bi-weekly
installments in accordance with VeriSign’s normal payroll practices (your “Cash
Salary”). This annual Cash Salary shall be prorated for 2008 based on your Hire
Date and is guaranteed for a six-month period. This annual Cash Salary will
cease upon the appointment of a new Chief Executive Officer, but in no event
before the expiration of the six-month period.

3. Equity Compensation: Restricted Stock Unit (RSU) Award. In connection with
the commencement of your employment, the Compensation Committee of the Board
granted to you restricted stock units to acquire 123,915 shares of VeriSign’s
common stock (the “RSU Award”). The RSU Award was granted to you on August 4,
2008. The RSU Award shall vest in equal installments on each quarterly
anniversary of the date of grant of the RSU Award over a one-year period from
the date of grant, regardless of whether your service as interim President and
Chief Executive Officer continues for the full extent of the one-year vesting
period. Your RSU Award and the issuance of the underlying VeriSign common stock
will be subject to the terms and conditions of the VeriSign 2006 Plan and your
RSU Award Agreement attached hereto as Exhibit A. VeriSign shall distribute the
shares underlying the RSU Award (less applicable deductions and withholdings) to
you within 30 days following the date on which such RSU Award vests.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 2

 

4. Other Benefits. You will be eligible to receive all benefits that are offered
to VeriSign senior executives, such as medical, dental and vision insurance
coverage, subject, of course, to any eligibility requirements imposed by any
third-party insurance provider. You will be eligible for Paid Time Off (“PTO”)
subject to VeriSign’s PTO policy. New employees currently receive 18 days of
paid time off per year in addition to 11 paid holidays per year. VeriSign’s
benefits offerings and PTO policy are subject to change.

5. Confidentiality & Assignment of Inventions. You and the Company shall enter
into the standard form of Assignment of Inventions, Non-Disclosure &
Nonsolicitation Agreement attached hereto as Exhibit B.

6. Company Policies. You agree to comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the term of your employment, including, but not limited to, the
VeriSign Code of Ethics & Business Conduct and the VeriSign Securities Trading
Policy.

7. Miscellaneous.

 

  a. Absence of Conflicts. You represent that as of the Effective Date your
performance of your duties under this Employment Agreement will not breach any
other agreement as to which you are a party.

 

  b. Successors. This Employment Agreement is binding on and may be enforced by
VeriSign and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to VeriSign of
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of VeriSign’s
obligations under this Employment Agreement.

 

  c. Amendment; Waiver. No provision of this Employment Agreement will be
modified or waived except in writing signed by you and an officer of VeriSign
duly authorized by its Board. No waiver by either party of any breach of this
Employment Agreement by the other party will be considered a waiver of any other
breach of this Employment Agreement.

 

  d. Entire Agreement. This Employment Agreement represents the entire agreement
between us concerning the subject matter of your employment by VeriSign.

 

  e. Governing Law. This Employment Agreement will be governed by the laws of
the State of California without reference to conflict of laws provisions. Any
claim, dispute or controversy arising out of this Employment Agreement, the
interpretation, validity or enforceability of this Employment Agreement or the
alleged breach thereof shall be subject to the exclusive jurisdiction of the
state and federal courts in Santa Clara County California.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 3

 

  f. Withholding Taxes; Section 409A. All payments made under this Employment
Agreement shall be subject to reduction to reflect all federal, state, local and
other taxes required to be withheld by applicable law. Notwithstanding any
provision to the contrary, to the extent (i) any payments to which you become
entitled under this Employment Agreement, or any agreement or plan referenced
herein, in connection with your termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code, and
(ii) you are deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment shall not
be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of your “separation from service” (as
such term is at the time defined in Treasury Regulations under Section 409A of
the Code) with the Company; (ii) the date of your disability (as defined in the
Code); or (iii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum.

This offer is contingent upon your signing the Company’s Confidentiality
Agreements included with this offer and upon successful clearance of your
background check. To the extent permitted by applicable law, such background
checks may include, among other things, an investigation of your educational
background, previous employment, previous addresses, department of motor vehicle
records, a criminal records check, a check of sex-offender watch lists, a credit
check, a social security check, drug testing, finger printing, and an
investigation to determine whether you have been “statutorily disqualified,” as
such term is defined in section 3(a)(39) of the Securities Exchange Act of 1934
(as amended). From time to time, you may be required to redo the background
check, such as if required by a customer for legitimate business reasons. This
offer is also contingent upon your providing evidence of your legal right to
work in the United States as required by the Immigration and Naturalization
Service. This offer is for employment on an at-will basis, which means that this
relationship can be terminated at any time by either party either with or
without cause and with or without notice.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 4

 

Jim, we are very pleased to extend this Employment Agreement to you. Please
indicate your acceptance of the terms of this Employment Agreement by signing in
the place indicated below.

 

Very truly yours, /s/ Anne Marie Law

Anne Marie Law

Senior Vice President, Global Human Resources

Accepted and Agreed: /s/ D. James Bidzos D. James Bidzos

Date: August 20, 2008



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 5

 

No. U1007353

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) Restricted Stock Units (“RSUs”) pursuant to the
VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as described below.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan.

 

Participant:       D. James Bidzos Number of RSUs:       123,915 Date of Grant:
      August 4, 2008 Expiration Date:    The date on which settlement of all
RSUs granted hereunder occurs, with earlier expiration upon the Termination
Date. Vesting Schedule:       The RSUs will vest as follows:

(a). 25% on the later to occur of (i) the first quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.

(b). 25% on the later to occur of (i) the second quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 6

 

(c). 25% on the later to occur of (i) the third quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.

(d). 25% on the later to occur of (i) the first anniversary of the Date of
Grant; (ii) the date next following the Date of Grant on which such Shares may
be issued from the Plan in compliance with the requirements for use of the Form
S-8 Registration Statement pursuant to which the Plan and such Shares have been
registered with the SEC; and (iii) the date next following the Date of Grant on
which the Company’s common stock is listed on a “national securities exchange”
(as defined in Sec. 6 of the Exchange Act); and (iv) if applicable, the date of
certification of achievement of the applicable Performance Factors by the
Committee.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 7

 

1. Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months or such other period
of time as is then required to avoid such taxes). Settlement of vested RSUs
shall be in Shares; provided, that, pursuant to Section 7, if Shares may not be
withheld as a result of foreign tax law, an appropriate number of RSUs may or
may not be automatically settled in cash, depending upon the taxable
jurisdiction. In addition, if determined by the Committee in its discretion at
the time of payment, RSUs may also be settled in cash or some combination of
cash and Shares. The Participant shall pay to the Company the aggregate par
value of the Shares issued prior to their issuance (par value being $0.001 per
Share) with such payment deemed to have been made for each Share, by
Participant’s services from the Date of Grant to the first applicable vesting
date. Participant agrees that, if necessary due to applicable law, Participant
shall pay to the Company each affected Share’s par value by making appropriate
payroll deductions from funds due the Participant.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

3. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

4. No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant’s continuous employment with the Company or any
of its affiliates shall terminate for any reason (except as otherwise provided
in the Plan or herein), be forfeited to the Company forthwith, and all the
rights of the Participant to such RSUs shall immediately terminate.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 8

 

5. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

6. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan (incorporated herein by reference). The Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that the Participant has carefully read and is familiar with
their provisions, and (iii) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan. In the event
that upon the 30th day after the Date of Grant, the Participant has not refused
the RSUs by notice to the Company pursuant to Section 11 hereof, the Participant
shall be deemed to have accepted the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan.

7. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, the Company will satisfy the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement unless Shares may not be withheld as a result of
foreign tax law (in which case an appropriate number of RSUs may or may not be
automatically settled in cash, depending upon the taxable jurisdiction). In the
event that any RSUs are settled in cash, or Shares may not be withheld as a
result of foreign tax law, the Participant hereby authorizes the Company to
withhold the required minimum amount from Participant’s other sources of
compensation from the Company or any Parent or Subsidiary.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 9

 

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

13. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

14. Entire Agreement. The Plan and this Restricted Stock Unit Agreement for
these RSUs constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
the specific subject matter hereof.

Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to: Stock Administration, Attn: Linda
Hart, VeriSign, Inc., 487 East Middlefield Road, Mountain View, CA 94043.

 

VERISIGN, INC.     PARTICIPANT By:                 Signature Its:        



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 10

 

EXHIBIT B

LOGO [g67077g55w60.jpg]

ASSIGNMENT OF INVENTION,

NONDISCLOSURE AND NONSOLICITATION AGREEMENT

IN CONSIDERATION OF the value of my employment and/or continued employment with
VeriSign, Inc. (hereinafter referred to collectively with its subsidiaries and
affiliated entities as “VERISIGN”), the unique training and experience afforded
to me at VERISIGN’s expense, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VERISIGN and I agree
to this ASSIGNMENT OF INVENTION, NONDISCLOSURE AND NONSOLICITATION AGREEMENT
(“Agreement”) as follows:

 

1. PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.

 

  (a) I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning VERISIGN’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of VERISIGN. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, algorithms, devices, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of VERISIGN.

 

  (b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of VERISIGN to be used by me only in the
performance of my duties for VERISIGN and shall not be removed from VERISIGN’s
premises under any circumstances without prior written authorization. All such
materials or copies thereof and all tangible property of VERISIGN in my custody
or possession shall be delivered to VERISIGN, upon the earlier of (i) a request
by VERISIGN or (ii) termination of my employment. After such delivery, I shall
not retain any such materials or copies thereof or any such tangible property.

 

  (c) I recognize, acknowledge and agree that during my employment and following
the termination of that employment, whether voluntary or involuntary, whether
with or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than agents of VERISIGN, and I will not use or aid others in obtaining or using
any such Proprietary Information without the express written permission of the
Chief Executive Officer of VERISIGN or his/her designee. I agree that my
obligation not to disclose or to use information and materials of the types set
forth in paragraphs (a) and (b) above, and my obligation to return all materials
and tangible property, set forth in paragraph (b) above, also extends to such
types of information, materials and tangible property of customers of VERISIGN
or suppliers to VERISIGN or other third parties who may have disclosed or
entrusted the same to VERISIGN or to me.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 11

 

  (d) The obligations of this Section 1 will survive the termination of my
employment unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.

 

2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN.

 

  (a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) (herein called “Developments”) at any time or
times during my employment (whether during or after business hours and whether
on or off VERISIGN’s premises) or thereafter, which Developments are developed
or made from knowledge gained from such employment that (i) relates to the
business of VERISIGN or any customer of or supplier to VERISIGN in connection
with such customer’s or supplier’s activities with VERISIGN or any of the
products or services being developed, manufactured or sold by VERISIGN or which
may be used in relation therewith, (ii) results from tasks assigned to me by
VERISIGN or (iii) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by VERISIGN, such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of VERISIGN and its assigns, as works made for hire to the
extent permitted by law, or otherwise, and I shall promptly disclose to VERISIGN
(or any persons designated by it) each such Development and, as may be necessary
to ensure VERISIGN’s ownership of such Developments, I hereby assign any and all
rights, title and interest (including, but not limited to, any copyrights and
trademarks) in and to the Developments and benefits and/or rights resulting
therefrom to VERISIGN and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to VERISIGN. I hereby waive and agree to waive any and all moral rights or
similar that I may have in any Developments.

 

  (b) I shall keep complete notes, data and records of Developments in the
manner and form requested by VERISIGN. I will, during my employment and at any
time thereafter, at the request and cost of VERISIGN, promptly sign, execute,
make and do all such deeds, documents, acts and things as VERISIGN and its duly
authorized agents may reasonably require: (i) to apply for, obtain, register and
vest in the name of VERISIGN alone (unless VERISIGN otherwise directs) letters
patent, copyright, trademark or other analogous protection in any country
throughout the world and when so obtained or vested to renew, maintain or
restore the same; and (ii) to defend in any judicial, opposition, interference,
or other proceedings in respect of such applications and any judicial,
opposition, interference or other proceedings or petitions or applications for
revocation of such letters patent, copyright, trademark or other analogous
protection; and (iii) to waive any and all moral rights or similar that I may
have in any Developments. VERISIGN is under no obligation to procure or protect
Developments.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 12

 

  (c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to VERISIGN the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.

 

  (d) Listed below are titles and identifications of reserved works, if any,
that I have previously made, conceived, created, discovered, invented or reduced
to practice, and that are expressly excluded from Developments.

 

3. I AM NOT BOUND BY OTHER AGREEMENTS.

I hereby represent and warrant that, (i) except as I have disclosed in writing
to VERISIGN, I am not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party; (ii) to the best of
my knowledge, my performance of all the terms of this Agreement and as an
employee of VERISIGN does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with VERISIGN, and I will not
knowingly disclose to VERISIGN or induce VERISIGN to use any confidential or
proprietary information or material belonging to any previous employer or
others; (iii) I have the full right and authority to perform my obligations and
grant the rights and licenses granted herein, and I have neither assigned nor
otherwise entered into an agreement that would conflict with my obligations
under this Agreement. I covenant and agree that I shall not enter into any such
agreement.

 

4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.

I acknowledge that VERISIGN from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on VERISIGN regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of VERISIGN under such agreements.

 

5. I AM AN EMPLOYEE AT-WILL.

I understand and agree that my employment with VERISIGN is not for any definite
period of time and that nothing provided for in this Agreement in any way
creates an express or implied contract of employment or warranty of any
benefits. I further understand that any and all of the rules, policies, wages
and benefits referred to in any employee handbook or manual may be unilaterally
amended, modified, reduced or discontinued at any time by VERISIGN, in its
judgment and discretion. I also agree that either VERISIGN or I can terminate my
employment at any time, with or without cause and with or without notice. I
understand and agree that no agreement for employment for any specified period
of time or contrary in any way to the foregoing is valid unless made in writing
and signed by the Chief Executive Officer of VERISIGN or his/her designee.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 13

 

6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEES.

During the period of my employment, and for a period of one (1) year after the
termination or expiration thereof, and without limiting the applicability of any
other provisions of this Agreement that are intended to operate after such
termination or expiration, I recognize, acknowledge and agree that I will not,
directly or indirectly (other than as the holder of not more than one percent
(1%) of the total outstanding stock of a publicly held company), either on my
own behalf or as an owner, shareholder, partner, member, participant, officer,
director, employee, agent, representative, advisor or consultant of any other
individual, entity or enterprise, do or attempt to do any of the following:

 

  (a) solicit, encourage or induce any current or prospective clients,
customers, suppliers, vendors or contractors of VERISIGN to terminate or
adversely modify any business relationship with VERISIGN or not to proceed with,
enter into, renew or continue any business relationship with VERISIGN, or
otherwise interfere with any business relationship between VERISIGN and any such
person; or

 

  (b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of VERISIGN to terminate any
employment or relationship with VERISIGN, employ or engage any such person, or
otherwise interfere with or disrupt VERISIGN’s relationship with any such
person.

 

7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.

I recognize, acknowledge and agree to comply with all rules and policies of
VERISIGN, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:

 

  (a) I will promptly notify VERISIGN of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with VERISIGN, and will not accept such gifts or
remuneration; and

 

  (b) I will promptly inform VERISIGN of any business opportunities coming to my
attention that relate to the existing or prospective business of VERISIGN and
will not participate in any such opportunities without the prior written consent
of VERISIGN.

 

8. MISCELLANEOUS.

 

  (a)

This Agreement shall be enforceable to the fullest extent allowed by law. In the
event that a court holds any provision of this Agreement to be excessively broad
as to scope, activity, geography, time-period, subject, or otherwise so as to be
invalid or unenforceable, I agree that, if allowed by law, that provision shall
be reduced, modified or otherwise conformed to the relevant law, judgment or
determination to the maximum degree necessary to render it valid and enforceable
without affecting the rest of this Agreement, and, if such reduction or



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 14

 

 

modification is not allowed by law, the parties shall promptly agree in writing
to a provision to be substituted therefore which will have an effect as close as
possible to the invalid or unenforceable provision that is consistent with
applicable law. The invalidity or unenforceability of any provision of this
Agreement shall not affect or limit the validity and enforceability of the other
provisions hereof.

 

  (b) The failure of VERISIGN to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive VERISIGN of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on VERISIGN unless made in writing and signed by the
Chief Executive Officer of VERISIGN or his/her designee.

 

  (c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of VERISIGN and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
VERISIGN immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any of the provisions of this Agreement by me, in addition to any other remedies
it may have at law or in equity, VERISIGN shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and VERISIGN is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which VERISIGN may have under this Agreement, including the right
to recover money damages.

 

  (d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of VERISIGN, its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.

 

  (e) This Agreement contains the entire agreement between me and VERISIGN with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and VERISIGN relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of VERISIGN or his/her designee. No person has any authority
to make any representation or promise on behalf of any of the parties not set
forth herein, and this Agreement has not been executed in reliance upon any
representation or promise except those recited herein. I agree that any change
or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

  (f) I expressly consent to be bound by the provisions of this Agreement for
the benefit of VERISIGN or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 15

 

  (g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Virginia, except
for provision 8(h). The headings herein are for convenience only and do not
limit or restrict the meaning or interpretation of the text of this Agreement.

 

  (h) Notice to California Employees. Section 2870, subsection (a), of the
California Labor Code provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either (1) relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.”

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN CONTAINED.

 

   D. James Bidzos Date:



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 16

 

RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO EMPLOYMENT

 

Title

  

Description

                           